Electronically Filed
                                                                Supreme Court
                                                                SCWC-29923
                                                                18-MAR-2011
                                                                01:00 PM



                              NO. SCWC-29923


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            STATE OF HAWAI'I, Respondent/Plaintiff-Appellee


                                     vs.


      CORNELIUS WESLEY DURHAM, Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                       (CR. NO. 07-1-0220(2))


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on

February 2, 2011 by Petitioner/Defendant-Appellant Cornelius

Wesley Durham is accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai'i, March 18, 2011.

                                      FOR THE COURT:


                                      /s/ Simeon R. Acoba, Jr. 


                                      Associate Justice


Leslie K. Iczkovitz, on

the application for

petitioner/defendant­
appellant.



      1

         Considered by Recktenwald, C.J., Nakayama, Acoba, Duffy, and Circuit

Judge Border, assigned due to a vacancy.